Title: To George Washington from Thomas Marshall, 1 October 1780
From: Marshall, Thomas
To: Washington, George


                  
                     Sir,
                     Orange Town Octr 1st 1780
                  
                  Capt. Jacob Wales of the 16th Massa: Regt under my comd having
                     been for a long time Determined to leave the Service from pressing calls of his
                     Family But From my repeated requests cannot Prevail with him to Tarry until the
                     Close of the Campaign—and although I am Sorry the Public Should lose so Good an
                     Officer & the Regt So Good a Captain.
                  Am Obliged to consent to his Discharge From the Urgency of his
                     requests Although it hurts my Feelings to recommend one
                     that your Excellency Feels a difficulty in Dischargin the Service—And Submit it
                     Your Excellency’s Superior Judgment and am with Great Esteem your Excellency’s
                     Humble Servant
                  
                     Thos Marshall Colo.
                  
               